Case 19-15089   Doc 1   Filed 04/15/19   Page 1 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 2 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 3 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 4 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 5 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 6 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 7 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 8 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 9 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 10 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 11 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 12 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 13 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 14 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 15 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 16 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 17 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 18 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 19 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 20 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 21 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 22 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 23 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 24 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 25 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 26 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 27 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 28 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 29 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 30 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 31 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 32 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 33 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 34 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 35 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 36 of 39
Case 19-15089   Doc 1   Filed 04/15/19   Page 37 of 39
          Case 19-15089   Doc 1   Filed 04/15/19   Page 38 of 39




Amerimark Premier
PO Box 2845
Monroe, WI 53566



Capital One
PO Box 30281
Salt Lake City, UT 84130



Chrysler Capital
PO Box 961275
Fort Worth, TX 76161



Credit One Bank
PO Box 98872
Las Vegas, NV 89193



First Premier Bank
3820 N Louise Ave
Sioux Falls, SD 57107



Ginny's Inc
1112 7th Ave POB 2816
Monroe, WI 53566



LVNV Funding LLC
PO Box 10497
Greenville, SC 29603



Midnight Velvet
1112 7th Ave POB 2816
Monroe, WI 53566



Monroe & Main
1112 7th Ave
Monroe, WI 53566
         Case 19-15089    Doc 1   Filed 04/15/19   Page 39 of 39




SW Credit Systems L.P.
4120 International 1100
Carrollton, TX 75007



Swiss Colony
1112 7th Ave
Monroe, WI 53566



Swiss Colony
3650 Milwaukee St
Madison, WI 53714



Transworld Systems
PO Box 15273
Wilmington, DE 19850
